Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tomoki Tanida, Reg. No. 60,453 on 03/09/2021.

The following claims had been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:
		
1. (Currently Amended) A semiconductor device comprising: 
a processor; 
a memory including a stack area; 
a save circuit that stores processing data of the processor; and
a task control circuit that is an outside and independent circuit of the processor and controls a state of a task performed by the processor 
wherein the processor comprises: 
a program counter to be updated when performing the task; 
a status register that stores status data of the processor; 
an interrupt-related save register that comprises 1) a first save register to which data of the program counter is to be stored and 2) a second save register to which the status data of the processor 
an execution control circuit configured to determine[[s]] whether to store the data of the program counter and the status data of the processor to the task control circuit based on a current state of the task control circuit, 
wherein the task control circuit comprises: 
an interrupt-related data save circuit separate from the interrupt-related save register of the processor; [[and]] 
an operating state register that stores state data indicative of whether is set in an operating state or a non-operating state;[[,]] 
a task switch circuit to perform a task switch when a system call from the processor is detected,
wherein:
in response to receiving an interrupt request signal from an interrupt controller, while the operating state register indicates that the task control circuit is in a non-operating state, the processor saves the data of the program counter and the status data of the processor stored in the status 
in response to receiving an interrupt request signal from the interrupt controller, while the operating state register indicates that the task control circuit is in an operating state, 1) the processor saves the data of the program counter and the status data of the processor stored in the status register into one of the stack area and the interrupt-related save register, and 2) the processor further saves the data of the program counter and the status data of the processor stored in the status register into the interrupt-related data save circuit, and
wherein the task control circuit saves the data of the program counter and status data of the processor saved in the interrupt-related data save circuit to the save circuit upon reception of the system call from the processor such that after completion of an interrupt processing corresponding to the interrupt request, the processor performs a restoration by loading the program counter data and the status data of the processor previously saved in the save circuit into the program counter and the status register of the processor,
wherein the task switch circuit performs the task switch when the interrupt request signal is detected, by supplying processing data stored in the save circuit to the processor.

	2. (Cancelled)

	3. (Original) The semiconductor device according to claim 1, wherein the task control circuit supplies processing data stored in the save circuit to the processor when 

	4. (Currently Amended) The semiconductor device according to claim 3,
wherein the processor issues a first system call to the task control circuit, responding to reception of the [[an]] interrupt request signal, and
wherein the task control circuit stores data stored in the interrupt-related data save circuit in the save circuit, responding to the first system call.

	5. (Previously Amended) The semiconductor device according to claim 4, wherein the save circuit comprises:
 a plurality of save registers each to store storing processing data of a task,
wherein, when issuing the first system call, the processor supplies a task ID as an argument to specify a task to be performed responding to the interrupt request signal, to the task control circuit, and
wherein the task control circuit stores the data of the program counter and the status data of the processor stored in the interrupt-related data save circuit, to a save register corresponding to the task ID supplied as an argument among the save registers included in the save circuit.

	6. (Original) The semiconductor device according to claim 5,
wherein the processor issues a second system call to the task control circuit, when the processing corresponding to the interrupt request signal is completed, and
wherein the task control circuit supplies the processing data saved to the save 

	7. (Currently Amended) The semiconductor device according to claim 6,
wherein the task control circuit comprises:
a plurality of state registers each to store task state data including the task ID; a task selection circuit to select a task based on the state data supplied from the state register; and the [[a]] task switch circuit to perform a task switch when a system call is detected, and wherein the state registers include a state register storing the task state data including the task ID supplied as the argument.

	8. (Canceled) 

	9. (Currently Amended) The semiconductor device according to claim 1 [8],
wherein the semiconductor device comprises: an interrupt controller to which a plurality of interrupt request signals are supplied, and
wherein the processor is supplied with an interrupt request signal passing through the interrupt controller, and the task control circuit is supplied with an interrupt request signal without passing through the interrupt controller.

	10. (Cancelled)

	11. (Previously Amended) The semiconductor device according to claim 1, wherein the interrupt-related save register is a save-dedicated register included in the 

	12. (Cancelled)

	13. (Cancelled)

	14. (Previously Amended) The semiconductor device according to claim 1,
wherein the processor performs a stack-using interrupt and a high-speed interrupt as an interrupt processing, and
wherein, in the stack-using interrupt, when an interrupt request is received, the data of the program counter and the status data of the processor are saved to the stack area, and in the high-speed interrupt, the data of the program counter and the status data are saved to the interrupt-related save register.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195